SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1026
CAF 13-01279
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF RICHARD C.S., JR.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
TRACY G.K., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (PETER A. ESSLEY OF
COUNSEL), FOR PETITIONER-RESPONDENT.

BETH A. RATCHFORD, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered June 18, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, terminated
the parental rights of respondent with respect to the subject child
and freed the child for adoption.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Sophia M.G.K. ([appeal No. 1] ___
AD3d ___ [Oct. 9, 2015]).




Entered:    October 9, 2015                     Frances E. Cafarell
                                                Clerk of the Court